Judgment unanimously affirmed. Memorandum: We cannot conclude that defendant was denied the effective assistance of counsel. Defense counsel’s decision to allow defendant to make a statement to police officers shortly after defendant’s arrest can be viewed as a tactical one (see, People v Rivera, 71 NY2d 705, 709). Defendant gave a partially exculpatory statement in which he advanced the claim that the victim was killed accidentally during a struggle over a knife. Defense counsel then vigorously pursued this defense throughout trial, and was able to bolster the credibility of defendant’s statement by commenting to the jury that defendant gave this statement voluntarily, with counsel’s consent, and with no coaching by counsel. Although this tactic ultimately proved unsuccessful, developing a strategy that is not successful does not render the representation ineffective (see, People v Satterfield, 66 NY2d 796, 799-800). Viewing the circumstances in their totality and as of the time of the representation (see, People v Baldi, 54 NY2d 137, 147), we conclude that defendant was afforded meaningful representation.
We have examined the remaining issues raised by defendant and find them lacking in merit. (Appeal from Judgment of Erie County Court, McCarthy, J.—Murder, 2nd Degree.) Present—Doerr, J. P., Boomer, Pine, Balio and Lawton, JJ.